Oliver, Chief Judge:
The merchandise the subject of this protest consists of certain “chopsticks” which were assessed with duty at the rate of 50 cents per pound and 40 per centum ad valorem under the provisions of paragraph 1539 (b), Tariff Act of 1930, which, so far as pertinent, read as follows:
Par. 1539. * * *
(b) Laminated products * * *; manufactures wholly or in chief value of any of the foregoing, or of any other product of which any synthetic resin or resin-like substance is the chief binding agent, * * *.
They are claimed to be properly dutiable at the rate of 20 per centum ad valorem either under the provision in paragraph 1558 of the Tariff Act of 1930 for nonenumerated manufactured articles, or the provision in paragraph 1536 of the said act for “manufactures of amber, bladders, or wax, or of which these substances or any of them is the component material of chief value, not specially provided for.”
A report of an analysis of a sample of the merchandise in question made by the-United States Customs Laboratory at New York (plaintiff's exhibit 1) was received in evidence and states as follows:
The sample is an article composed wholly of synthetic phenolic resin.
On motion of plaintiff’s counsel, to which no objection was made, the records in the following cases were incorporated as part of the record in this case: Quong-Hing v. United States, 25 Cust. Ct. 257, Abstract 54617, and Wing Wo Lung Co. v. United States, 25 Cust. Ct. 270, Abstract 54652.
In the Wing Wo Lung Co. case, supra, this court held that certain chopsticks, composed wholly of synthetic phenolic resin and in which the resin did not act as *312a binding agent, were not dutiable under paragraph 33 of the Tariff Act of 1930 by similitude to galalith, as classified, but were properly dutiable under paragraph 1558 of the said act as nonenumerated manufactured articles. In the Quong Hing case, supra, articles of like character, which were classified under paragraph 1539 (b) of the Tariff Act of 1930, as was the merchandise herein involved, were held properly dutiable under paragraph 1558 of the same act as nonenumerated manufactured articles.
On the record herein and the authorities cited, we hold that the articles at bar are properly dutiable at 20 per centum ad valorem under paragraph 1558, Tariff Act of 1930, as nonenumerated manufactured articles, as claimed.
The protest claim for duty at the rate of 20 per centum ad valorem under paragraph 1558, Tariff Act of 1930, is therefore sustained as to the merchandise described as chopsticks, and judgment will issue accordingly.